DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following minor informalities:
In the specification, discharge nozzle is labelled “3”, intake nozzle is labelled “2” and it is further mentioned that the check valve “12” which has body “12a” and holder “12b” is arranged in the discharge nozzle. The drawings (see fig. 1 and 2 for instance) however shows discharge nozzle as “2” in which check valve “12=12a+12b” is arranged. Applicant is suggested to correct this error by (a) either replacing numeral “2” in figs. 2 and 3 with --3-- and replacing numeral “2” with --3-- and “3” with --2-- in fig. 1; or (b) interchanging numerals “3” and “2” with --2-- and --3-- respectively throughout the disclosure in the originally filed specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The disclosure is objected to because of the following informalities:
¶28, ¶29 for instance recites discharge nozzle as “3” and intake nozzle as “2”. However, drawings show discharge nozzle as “2” and intake nozzle as “3”. In view of the drawing objection above, appropriate correction is required throughout the disclosure of the specification.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities. Appropriate correction is required.
Claim 12, lines 3-4: “an valve opening” should read --a valve opening--.
Claim 13 is objected to for being dependent on claim 12.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 10 and 12 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a spherical closing body disposed in the intake nozzle” in lines 8-9. The originally filed specification (see ¶30) discloses the body disposed in the discharge nozzle. Therefore, it is unclear as to how the body is disposed in the intake nozzle. For examination purposes, the above limitation is interpreted as --a spherical closing body disposed in the discharge nozzle--.
Claim 3 recites the limitation “the circumferential wall of the discharge nozzle and the closing body holder” in last two lines. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear as to whether two circumferential walls (i.e. one of the discharge nozzle and another of the closing body holder) are claimed or one (i.e. circumferential wall of the discharge nozzle only).
Claim 6 recites the limitation “the circumferential wall of the discharge nozzle” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “and including a valve seat defining an valve opening” in lines 3-4. It is unclear as to whether the intake nozzle or the discharge nozzle has the claimed features of valve seat and valve opening. If it is former, then it is unclear as to how the intake nozzle has the claimed features because the specification does not recite a valve to present in the intake nozzle. For 
Claim 14 recites the limitation “fluid” in line 3. It is unclear as to whether the claimed fluid is same or different from “oil” recited in preamble of the claim.
Claim 17 recites the limitation “fluid” in line 4. It is unclear as to whether the claimed fluid is same or different from “oil” recited in preamble of the claim 14 or “fluid” in line 3 of claim 14.
Claims 2 – 10 are rejected for being dependent on claim 1.
Claim 13 is rejected for being dependent on claim 12.
Claims 15 – 20 are rejected for being dependent on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka, Takayuki (US 2016/0076539 – herein after Chikaoka) in view of Leonov, Vyacheslav (US 2020/0063878 – herein after Leonov).
In reference to claim 1, Chikaoka teaches an electromotive oil pump (10, in fig. 1), comprising (in fig. 3): 
an electric motor (in electric motor section 10A, see ¶30); 
a pump housing (20) including an intake nozzle (section in pump cover 34 that defines suction port 38 – herein after referred as “38”) and a discharge nozzle (section in pump cover 34 that defines discharge port 36 – herein after referred as “36”); and
a pump rotor (12+14, see ¶29) driven by the electric motor (see ¶30) arranged in the pump housing (20); and 
Chikaoka remains silent on a valve spring-free check valve disposed in the discharge nozzle (see 112b above for interpretation of the limitation “a spherical closing body disposed in the intake nozzle”).
However, Leonov teaches a spring-free check valve (in fig. 1; see ¶17) to be used in conjunction with a pump, wherein the spring-free check valve includes:
a spherical closing body (3: circular closing body) disposed in the intake nozzle (1; see 112b above: interpreted as discharge nozzle) arranged movably between a valve seat (2), defining a valve opening (circular opening in seat 2), and a supporting surface (see fig. A below), and
a closing body holder (4), having a cage-like shape (see ¶17), disposed in the discharge nozzle (1) and forming the supporting surface and defining a number of throughflow portions (through holes; see ¶17) and a first joining contour (see fig. A below: labelled “1st”), wherein the first joining contour interacts directly or indirectly with a second joining contour (see fig. A below: labelled “2nd”) defined by the discharge nozzle via a joining element (5: retaining ring) to securely retain the closing body holder in the discharge nozzle (see ¶17).

    PNG
    media_image1.png
    651
    736
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Leonov to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a reliable and energy efficient check valve as taught by Leonov in the discharge nozzle of Chikaoka 
In reference to claim 2, Chikaoka, as modified, teaches the electromotive oil pump, wherein the closing body holder (4; of Leonov) includes a hollow-cylindrical wall provided with a number of wall portions extending in a longitudinal direction defined by the discharge nozzle and wherein the throughflow portions (through holes) are formed between the number of wall portions [as seen in fig. A above: only one of the through holes can be seen in the disclosed fig. 1; however as per disclosure in ¶17, plural through holes are present and the wall surrounding these through holes meets the limitation of “number of wall portions”].
In reference to claim 4, Chikaoka, as modified, teaches the electromotive oil pump, wherein the closing body holder (4, of Leonov) includes at least one circumferentially closed annular wall portion (outer circumferential wall of the cage 4) that forms the number of wall portions [as discussed above in claim 2, multiple through holes with number of wall portions are present; in fig. A above: one such instance is seen where portion of the outer circumferential wall of the cage 2 forms part of the wall portion that defines a through hole].
In reference to claim 8, Chikaoka, as modified, teaches the electromotive oil pump, wherein the supporting surface of the closing body holder is formed as a centering surface
In reference to claim 9, Chikaoka teaches the electromotive oil pump, wherein the pump housing (20) includes a housing part (22) that receives the pump rotor (12) and a pump flange (34) that forms the discharge nozzle.
In reference to claim 10, Chikaoka teaches the electromotive oil pump, wherein (see ¶30) the pump rotor is formed by a gear set (inner rotor 12 and outer rotor 14 forming a gear set) provided with an inner rotor (12), mounted eccentrically in the pump housing (see ¶54: inner rotor 12 is coupled with rotor 16 of the motor which is mounted eccentrically), and an outer rotor (14), mounted centrally in the pump housing, that receives the inner rotor (12).
Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka, Takayuki (US 2016/0076539 – herein after Chikaoka) in view of Ford, Michael Brent (US 2010/0269928 – herein after Ford).
In reference to claim 1, Chikaoka teaches an electromotive oil pump (10, in fig. 1), comprising (in fig. 3): 
an electric motor (in electric motor section 10A, see ¶30); 
a pump housing (20) including an intake nozzle (section in pump cover 34 that defines suction port 38 – herein after referred as “38”) and a discharge nozzle (section in pump cover 34 that defines discharge port 36 – herein after referred as “36”); and
a pump rotor
Chikaoka remains silent on a valve spring-free check valve disposed in the discharge nozzle (see 112b above for interpretation of the limitation “a spherical closing body disposed in the intake nozzle”).
However, Ford teaches a spring-free check valve (full check valve assembly can be seen in fig. 11-12) to be used in conjunction with a pump (see abstract, lines 1-2), wherein the spring-free check valve includes:
a spherical closing body (46: circular closing body) disposed in the intake nozzle (12; see 112b above: interpreted as discharge nozzle) arranged movably between a valve seat (36/136/66, in figs. 9-12 or 13 or 14), defining a valve opening (42 in fig. 10 or 142 in fig. 13 or 66C in fig. 14), and a supporting surface (defined by ribs 38, in figs. 9/10 or ribs 138 in fig. 13 or 68 in fig. 14), and
a closing body holder (30: cage in fig. 9/10 or 130 in fig. 13 or 60 in fig. 14), having a cage-like shape, disposed in the discharge nozzle (12) and forming the supporting surface and defining a number of throughflow portions (throughflow portions = annular shaped portion/region in asserted valve seat through which fluid flows + annular shaped portion/region in base 40 in fig. 9/10 or 148 in fig. 13 or 70 in fig. 14 through which fluid flows) and a first joining contour (see fig. B below: contour defined by wall portion of 30/130/60 in circled region), wherein the first joining contour interacts directly or indirectly with a second joining contour defined by the discharge nozzle (see fig. B below: contour defined by wall portion of 12 in circled region) via a joining element (angled hook or lip 44/144 acting as a joining element) to securely retain the closing body holder in the discharge nozzle.

    PNG
    media_image2.png
    498
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    559
    659
    media_image3.png
    Greyscale

Fig. B: Edited fig. 8 of Ford to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a check valve as Ford in the discharge nozzle of Chikaoka for the purpose of preventing a reverse flow of the fluid during operation of the pump.
In reference to claim 3, Chikaoka, as modified, teaches the electromotive oil pump, wherein (in Ford) the discharge nozzle (12) defines a throughflow chamber (see fig. B above) extending between the second joining contour (labelled “2nd”) and the valve seat (36/136/66) and the closing body holder (30/130/60) is received by the throughflow chamber and an annular gap (see fig. B above: labelled “g”) is formed between the circumferential wall of the discharge nozzle (12) and the closing body holder (30/130/60).
In reference to claim 5, Chikaoka, as modified, teaches the electromotive oil pump, wherein the closing body holder (30/130/60; of Ford) includes annular bearing contour (38/138/68: ribs) that forms the supporting surface and define throughflow regions (50/150/80) aligned with the throughflow portions (throughflow portions = annular shaped portion/region in asserted valve seat through which fluid flows + annular shaped portion/region in base 40 in fig. 9/10 or 148 in fig. 13 or 70 in fig. 14 through which fluid flows).
In reference to claim 7, Chikaoka, as modified, teaches the electromotive oil pump, wherein an outer circumference the closing body holder includes a latching projection (see fig. B above: labelled “projection”) forming the first joining contour and a circumferential wall of the discharge nozzle (12) defines an undercut edge
In reference to claim 9, Chikaoka teaches the electromotive oil pump, wherein the pump housing (20) includes a housing part (22) that receives the pump rotor (12) and a pump flange (34) that forms the discharge nozzle.
In reference to claim 10, Chikaoka teaches the electromotive oil pump, wherein (see ¶30) the pump rotor is formed by a gear set (inner rotor 12 and outer rotor 14 forming a gear set) provided with an inner rotor (12), mounted eccentrically in the pump housing (see ¶54: inner rotor 12 is coupled with rotor 16 of the motor which is mounted eccentrically), and an outer rotor (14), mounted centrally in the pump housing, that receives the inner rotor (12).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka in view of Leonov further in view of Weiss, Johann (US 4,466,461 – herein after Weiss).
Chikaoka, as modified, teaches the electromotive oil pump with a retaining ring (5, of Leonov).
Circlip is a type of retaining ring. Thus, Chikaoka, as modified, remains silent on a type of the retaining ring.
However, Weiss teaches a retaining ring in the form of circlip (6, see fig. 1 and col. 5, line 55).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic retaining ring as taught by Leonov in the modified pump of Chikaoka and Leonov with circlip as taught by Weiss in order to obtain the predictable result of securing the cage in the discharge nozzle. .   KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka, Takayuki (US 2016/0076539 – herein after Chikaoka) in view of Hiranuma et al. (WO 2016/051909 – herein after Hiranuma).
In reference to claim 11, Chikaoka teaches an electromotive oil pump (10, in fig. 1), comprising (in fig. 3): 
a pump housing (20) including a discharge nozzle (section in pump cover 34 that defines discharge port 36 – herein after referred as “36”); and
a pump rotor (12+14, see ¶29) disposed in the pump housing and configured to be electromotively driven (by electric motor section 10A, see ¶30).
Chikaoka remains silent on a check valve arranged in the discharge nozzle.
However, Hiranuma teaches an electric pump with a check valve (8b+8e; in figs. 14 and 15) arranged in the discharge nozzle (11B, in fig. 15 or see fig. C, top picture below), wherein the check valve includes: a closing body (8b) movable in the discharge nozzle, and a closing body holder (8e) disposed in and securely fixed to the discharge nozzle and defining throughflow portions (portions with circular holes 8e1) adjoining the closing body (8b).


    PNG
    media_image4.png
    696
    1119
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    911
    823
    media_image5.png
    Greyscale

Figure C: Edited figs. 14 and 15 of Hiranuma to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a check valve as Hiranuma in the discharge nozzle of Chikaoka for the purpose of preventing a reverse flow of the fluid during operation of the pump.
In reference to claim 12, Chikaoka, as modified, teaches the electromotive oil pump, wherein (in fig. 3 of Chikaoka) the pump housing (20) includes an intake nozzle (section in pump cover 34 that defines suction port 38 – herein after referred as “38”) communicatively connected to discharge nozzle to communicate a medium (i.e. fluid) from the intake nozzle to the discharge nozzle and (discharge nozzle of Chikaoka) including (check valve of Hiranuma) a valve seat (8a3, in fig. 15 of Hiranuma) defining a valve opening, wherein the closing body holder (8e of Hiranuma) includes (see fig. C, bottom picture above) an upper annular wall portion (labelled “U”) and a lower annular wall portion (labelled “L”) that lies along the valve seat.
In reference to claim 13, Chikaoka, as modified, teaches the electromotive oil pump, wherein the closing body holder (8e of Hiranuma) includes (see fig. C, bottom picture above and fig. D below) a number of walls (labelled “W”) extending between the upper and lower annular wall portions and spaced apart from one another to form the throughflow portions (portions with circular holes 8e1).

    PNG
    media_image6.png
    441
    613
    media_image6.png
    Greyscale

Figure D: Edited fig. 13 of Hiranuma to show claim interpretation.
Claims 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma et al. (WO 2016/051909 – herein after Hiranuma) in view of Downing, Todd R. (US 4,615,440 – herein after Downing) and Jones et al. (US 3,721,425 – herein after Jones).
In reference to claim 14, Hiranuma teaches an electric oil pump (i.e. an electric driven pump that pumps oil; the phrase “oil” is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II); in Hiranuma: the plunger/fuel pump is driven by the engine, as per disclosure in lines 377-381 on page 10 of the translation), comprising: 
a pump housing (1, in fig. 14) defining a flow channel (11);
a discharge nozzle (see fig. A below, top picture: asserted discharge nozzle is integrally formed with housing 1) extending (towards element 12a) from the housing and configured to receive fluid from the flow channel, wherein the an inner periphery provided with a first contoured edge (see fig. C above); 
a ball (8b, in fig. 14) disposed between the flow channel and the discharge nozzle (left end of the nozzle);
a cage (8e, in fig. 15) disposed in the discharge nozzle and including an outer periphery provided with a second contoured edge (8a2, in fig. 15).
Hiranuma does not teach a circlip sandwiched between the first and second contoured edges configured to secure the cage within the discharge nozzle.
However, Downing teaches a valve assembly with a ball valve (28) and cage (18), wherein a retaining ring is sandwiched between the first (defined by groove 33 on body/cage 18) and second (defined by groove on 34) contoured edges configured to secure the cage (18) within the discharge nozzle (34).
Circlip is a type of retaining ring. This type of retaining ring is known in the art and is further taught by Jones (see col. 2, lines 28-31).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a retaining ring as taught by Downing in the form of circlip as taught by Jones by providing corresponding grooves on the cage and discharge nozzle in the pump of Hiranuma for the purpose of preventing any axial displacement of the cage due to fluid pressure during the operation of the pump.
In reference to claim 15, Hiranuma, as modified, teaches the electric oil pump, wherein the first contoured edge is formed by a first annular groove (the first 
In reference to claim 16, Hiranuma, as modified, teaches the electric oil pump, wherein the second contoured edge is formed by a second annular groove (the second contoured edge in the modified pump would now be a provided groove on the inner circumferential wall of the discharge nozzle of Hiranuma for the retaining ring or circlip).
In reference to claim 17, Hiranuma teaches the electric oil pump, wherein the cage (8e, in fig. 15) includes (see fig. C, bottom picture and fig. D above) an upper annular wall (labelled “U”), a lower annular wall (labelled “L”), and a number of walls (labelled “W”) extending therebetween and spaced apart from one another to define throughflow portions (portions with circular holes 8e1) configured to facilitate a flow of fluid through the discharge nozzle.
In reference to claim 18, Hiranuma teaches the electric oil pump, wherein the inner periphery of the discharge nozzle is provided with an undercut edge and at least one of the walls of the number of walls (labelled “W”) includes a stepped portion (in view of fig. C, bottom picture above and in view of disclosure on page 12 of translation, line 480) that engages the undercut edge.
In reference to claim 19, Hiranuma teaches the electric oil pump, wherein at least one of the walls of the number of walls is hollow (due to presence of holes 8e1, in fig. 15).
In reference to claim 20, Hiranuma teaches the electric oil pump, wherein portions of a wall of the number of walls (“W”) are spaced apart from a portion of the inner an annular gap (labelled “g” in fig. D, bottom picture above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746